Case 2:20-cv-00573-RCY-LRL Document 9 Filed 06/09/21 Page 1 of 5 PageID# 89




                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF VIRGINIA
                                     Norfolk Division


TONY D. SCOTT,                        )
           Plaintiff,                 )
                                      )
      v.                              )                        Civil Action No. 2:20cv573 (RCY)
                                      )
GENERAL DYNAMICS                      )
NASCO NORFOLK, et al.,                )
            Defendants.               )
_____________________________________ )


                                  MEMORANDUM OPINION

       This matter is before the Court on pro se Plaintiff Tony D. Scott’s (“Plaintiff”) Motion for

Reconsideration. Mot. Recons., ECF No. 8. For the reasons set forth below, Plaintiff’s Motion

for Reconsideration, ECF No. 8, will be GRANTED.         The Court’s Dismissal Order, ECF No. 6,

which was entered on February 25, 2021, will be VACATED.           Plaintiff will be ORDERED to

file an Amended Complaint, pursuant to the instructions set forth in the January 11, 2021 Order to

Show Cause, within thirty days.

                                      I. BACKGROUND

       On November 17, 2020, Plaintiff filed an application to proceed in forma pauperis (“First

IFP Application”), along with a proposed Complaint. First IFP Appl., ECF No. 1; Proposed

Compl., ECF No. 1-1. Upon review of Plaintiff’s First IFP Application, the Court determined

that certain financial information reported therein appeared to be inaccurate. Order at 1, ECF

No. 2. Therefore, in an Order dated November 23, 2020, the Court denied Plaintiff’s First IFP

Application and ordered Plaintiff to either pay the requisite filing fees or submit another in forma

pauperis application to the Court for consideration. Id. at 1-2.
Case 2:20-cv-00573-RCY-LRL Document 9 Filed 06/09/21 Page 2 of 5 PageID# 90




          On December 9, 2020, Plaintiff filed a second application to proceed in forma pauperis

(“Second IFP Application”). Second IFP Appl., ECF No. 3. In an Order to Show Cause dated

January 11, 2021, the Court granted Plaintiff’s Second IFP Application and directed the Clerk to

file Plaintiff’s Complaint. Order Show Cause at 1, ECF No. 4. However the Court determined

that this action could not proceed until Plaintiff cured certain defects in his Complaint. Id.

          As his Complaint, Plaintiff filed two form complaints: (i) a form “Complaint for

Employment Discrimination;” and (ii) a form “Complaint for a Civil Case.” Compl. at 1-12, ECF

No. 5.     In the “Complaint for Employment Discrimination” form, Plaintiff appeared to assert

claims against Defendants for race discrimination, color discrimination, gender discrimination,

retaliation, and defamation. Id. at 3-4. However, Plaintiff did not provide any factual allegations

to support the asserted claims. Id.

          In the “Complaint for a Civil Case” form, Plaintiff stated that he was asserting claims

against Defendants pursuant to “Appendix D Universal Declarations of Human Rights Article 1,

Article 23 (1)(2)(3).” Id. at 10. In summarizing the factual basis for these claims, Plaintiff

stated:

                 Constantly harassed while working at GD by Wayne Kabaski.
                 Kabaski approached me on different (three) asking (Tony Scott) to
                 kill his supervisor for overtime. Constantly threatened to be fired
                 (daily) under his supervision. With slander, defamation, racist
                 bigot comments. Reports were made by (Tony Scott) to GD
                 hotline, Integrity Staffing, and EEOC. Acts recorded between
                 April 2019 until July 2019.

Id. at 11 (errors in original).

          In the Court’s January 11, 2021 Order to Show Cause, the Court explained that when a

plaintiff is granted authorization to proceed in forma pauperis, the Court is obligated to screen the

operative complaint to determine, among other things, whether it states a claim on which relief

may be granted. Order Show Cause at 2 (citing 28 U.S.C. § 1915(e)(2)). If the operative
                                                 2
Case 2:20-cv-00573-RCY-LRL Document 9 Filed 06/09/21 Page 3 of 5 PageID# 91




complaint fails to state a claim for relief that is plausible on its face, the Court is required to dismiss

the action. Id. (citing Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)).

        Upon review of Plaintiff’s Complaint, the Court determined that, in its current form,

Plaintiff’s Complaint failed to adequately identify the legal and factual bases for Plaintiff’s lawsuit.

Id. As a result, the Court further determined that Plaintiff’s Complaint failed to state a claim on

which relief may be granted, and that dismissal of this action was warranted under 28 U.S.C.

§ 1915(e)(2). Id. However, in deference to Plaintiff’s pro se status, the Court chose not to

immediately dismiss this action. Id. Instead, the Court provided Plaintiff with an opportunity to

file an Amended Complaint. Id. at 2-3. The Court stated:

                Plaintiff is ORDERED to SHOW CAUSE why this action should
                not be dismissed by filing an Amended Complaint within thirty days
                from the date of entry of this Order to Show Cause. Plaintiff is
                ADVISED that the Amended Complaint will supersede the initial
                Complaint and will become the operative complaint in this action.
                As such, the Amended Complaint must:

                (i) be clearly labeled as Plaintiff’s Amended Complaint;

                (ii) clearly identify all Defendants against whom Plaintiff intends
                to assert claims;

                (iii) clearly identify the specific claims asserted against each
                Defendant;

                (iv) identify a valid basis for the Court’s jurisdiction over all
                asserted claims; and

                (v) clearly set forth all factual allegations to support each identified
                claim against each Defendant.

Id. (footnote omitted). The Court specifically warned Plaintiff that this action may be dismissed

if he failed to comply with the terms of the Order to Show Cause. Id. at 3.

        Plaintiff did not file an Amended Complaint.          Dismissal Order at 3, ECF No. 6. On

February 25, 2021, the Court entered a Dismissal Order, in which it explained that because Plaintiff


                                                    3
Case 2:20-cv-00573-RCY-LRL Document 9 Filed 06/09/21 Page 4 of 5 PageID# 92




did not cure the defects of his Complaint, the Court was obligated to dismiss this action pursuant

to 28 U.S.C. § 1915(e)(2) for failure to state a claim on which relief may be granted. Id. Further,

because the Court previously provided Plaintiff with an opportunity to file an Amended Complaint

and Plaintiff did not do so, the Court determined that it would be futile to provide Plaintiff with

another opportunity to amend.            Id. at 4.     Accordingly, the Court exercised its discretion to

dismiss this action pursuant to 28 U.S.C. § 1915(e)(2) with prejudice.                       Id. (citing Smith v.

Forrester, No. 4:18cv3317, 2019 U.S. Dist. LEXIS 35042, at *5 (D.S.C. Feb. 6, 2019); Gooden v.

U.S. Navy/U.S. Marine Corps, 791 F. App’x 411, 411 (4th Cir. 2020)).1

                    II.   PLAINTIFF’S MOTION FOR RECONSIDERATION

         On March 25, 2021, Plaintiff filed a Motion for Reconsideration, in which he asks the Court

to reconsider its dismissal of this action.           Mot. Recons. at 1, ECF No. 8.             In support of his

motion, Plaintiff states that he never received a copy of the Court’s January 11, 2021 Order to

Show Cause, and as a result, he never had an “opportunity to cite additional relevant facts” that

could have cured the defects of his initial Complaint.             Id.

         Although Plaintiff does not identify the legal basis for his Motion for Reconsideration, the

Court hereby construes Plaintiff’s motion, which was filed within twenty-eight days of the entry

of the Dismissal Order, as being brought pursuant to Rule 59(e) of the Federal Rules of Civil

Procedure. See Fed. R. Civ. P. 59(e) (authorizing a party to file a “motion to alter or amend a

judgment . . . no later than 28 days after the entry of the judgment”). As the United States Court

of Appeals for the Fourth Circuit has explained:

                  While the Rule itself provides no standard for when a district court
                  may grant such a motion, courts interpreting Rule 59(e) have
                  recognized three grounds for amending an earlier judgment: (1) to

1
 In its Dismissal Order, the Court also noted that dismissal of this action was warranted under Rule 41(b) of the
Federal Rules of Civil Procedure based on Plaintiff’s failure to comply with the terms of the Court’s January 11, 2021
Order to Show Cause. Dismissal Order at 4 n.1, ECF No. 6 (citing Fed. R. Civ. P. 41(b)).

                                                          4
Case 2:20-cv-00573-RCY-LRL Document 9 Filed 06/09/21 Page 5 of 5 PageID# 93




               accommodate an intervening change in controlling law; (2) to
               account for new evidence not available at trial; or (3) to correct a
               clear error of law or prevent manifest injustice.

Hutchinson v. Staton, 994 F.2d 1076, 1081 (4th Cir. 1993) (citations omitted).

       Here, it appears that Plaintiff requests reconsideration to “prevent manifest injustice.”

Id.; see Mot. Recons. at 1.    Given the circumstances described above, Plaintiff’s Motion for

Reconsideration, ECF No. 8, will be GRANTED.          The Court’s Dismissal Order, ECF No. 6,

which was entered on February 25, 2021, will be VACATED.          Plaintiff will be ORDERED to

file an Amended Complaint, pursuant to the instructions set forth in the January 11, 2021 Order to

Show Cause, within thirty days.

                                     III.   CONCLUSION

       For the reasons set forth above, Plaintiff’s Motion for Reconsideration, ECF No. 8, will be

GRANTED. The Court’s Dismissal Order, ECF No. 6, which was entered on February 25, 2021,

will be VACATED.      Plaintiff will be ORDERED to file an Amended Complaint, pursuant to the

instructions set forth in the January 11, 2021 Order to Show Cause, within thirty days.

       An appropriate Order shall issue.

                                                                            /s/
                                                         Roderick C. Youngng
                                                         United States District
                                                                           rict Judgee

Richmond, Virginia
June 9, 2021




                                                5
